DETAILED ACTION
Response to Arguments
Applicant has rewritten claim 2 in independent form.  Claims 2 and 4 are now in condition for allowance.
Applicant has amended claim 1 to require “the drain hole is disposed below the water reservoir portion”.  Applicant argues that Chiba fail to teach this limitation.  Examiner respectfully disagrees.  First, the limitation fails to provide a standard or reference against which the term “below” is measured.  As such, it is clear from Fig 5 that 13 is below 12 when 2 is the top of the water pump and 3 is the bottom of the water pump. Further, since the water pump of Chiba may be rotated to essentially any orientation, it is clear from Fig 5, the water pump may be rotated to a position having 13 directly below 12 with respect to gravity.  Furthermore, Fig 5 is a section taken on line V-V of Fig 1, in a mounted state.  As view in Fig 5, because 13 is below at least a portion of reservoir 12, the top of the water pump being the top of Fig 5 and the bottom of the water pump being the bottom of Fig 5.  Chiba still meets the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (US 9777740), hereinafter: “Chiba”.
In Reference to Claim 1
Chiba teaches:
A water pump(1), comprising:
a body(2) on which a bearing portion(proximate 9, see annotated fig below) is formed;
a fixing member(3) to which the body is fixed via a gasket(Col 3, ll. 35-40);
a pump chamber(6) formed by the body and the fixing member(Fig 2);
a rotating shaft(4) rotatably supported by the bearing portion(see annotated fig below);
a seal member(8) provided between the rotating shaft and the body(Fig 2);
an impeller(7) provided on one end of the rotating shaft and housed in the pump chamber(Fig 2);
a pulley(5) that is provided on another end of the rotating shaft(pulley is located opposite the impeller as shown in Fig 2), and rotates the rotating shaft(Col 5, ll. 15-29;
and 
a water reservoir portion(12) that is formed by the body and the fixing member(Col 3, ll. 55-60), and into which cooling water leaking from between the bearing portion and the rotating shaft(at 9) flows via an introduction hole(11; Col 3, ll. 50-60), wherein 
the water reservoir portion is divided into a first division portion(see annotated fig below) and a second division(see annotated fig below) portion by the gasket(as shown in Fig 5, the gasket is the diving line between the first and second division portions), 
the first division portion and the second division portion communicate with each other through a communication hole formed in the gasket(there exists an opening in the gasket at 12 which allows communication between the first and second division portions), and
the second division portion includes a drain hole(13) through which cooling water is discharged to outside(Col 4, ll. 3-18), and
the drain hole is disposed below the water reservoir portion(Chiba meets this limitation in at least 3 different ways, depending on the interpretation: 
(1) It is clear from Fig 5 that 13 is below 12 when 2 is considered the top of the water pump and 3 is considered the bottom of the water pump. 
(2) Since the water pump of Chiba may be rotated to essentially any orientation, it is clear from Fig 5, the water pump may be rotated to a position having 13 directly below 12 with respect to gravity.  
(3) Fig 5 is a section taken on line V-V of Fig 1, in a mounted state.  As viewed in Fig 5, because 13 is below at least a portion of reservoir 12, the top of the water pump being the top of Fig 5 and the bottom of the water pump being the bottom of Fig 5).

    PNG
    media_image1.png
    657
    958
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    919
    media_image2.png
    Greyscale

In Reference to Claim 3
Chiba teaches:
The water pump according to Claim 1(see rejection of claim 1 above), wherein a rib(see annotated fig above) is provided on an inner wall of the water reservoir portion(as shown in the annotated fig above the rib is provided on an inner wall of the water reservoir 12).

Allowable Subject Matter
Claims 2 and 4 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745